DETAILED ACTION
The office action is responsive to an application filed on 1/17/20 and is being
examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
The current application filed on 10/8/21 claims priority from provisional application
62/795,297 filed on 1/22/2019.

Specification
The disclosure is objected to because of the following informalities: The applicant
mentions in paragraph [0040] of the specification that NPL reference is incorporated by reference, [0040] Insome examples, the estimated post-operative MRSE may be calculated using Zernike polynomials from the representation of the whole-eye wave front. In some examples, the estimated post-operative MRSE includes a combination of both spherical and cylindrical refractive power of the eye with an implanted IOL corresponding to the IOL being evaluated. The ray tracing approach is described in more detail in Canovas, “Customized Eye Models for Determining Optimized Intraocular Lens Power,” Biomedical Optics Express Vol. 2(6), 1649-1663, 2011, which is incorporated by reference herein.  In MPEP 608.01(p) I. (d) it states “Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference”.  In MPEP 608.01(p) A. Review of Applications Which Are To Issue as Patents, it states “Other material ("nonessential subject matter") may be incorporated by reference to (1) patents or applications published by the United States or foreign countries or regional patent offices, (2) prior and concurrently filed, commonly owned U.S. applications, or (3) non-patent publications. Nonessential subject matter is subject matter referred to for purposes of indicating the background of the invention or illustrating the state of the art. See 37 CFR 1.57(e)”. It’s unclear from the specification if the NPL reference written by Canovas et al. is essential material or nonessential material.  In the claim language, the MRSE comprises using a ray trace algorithm.  In the Canovas et al. reference, the refractive index (MRSE) is an optical parameter of the intraocular lens (IOL), that’s using ray tracing to determine the IOL power.  It’s unclear if the MRSE of the current application is essential or nonessential subject matter.  The examiner is recommends making it clear within the specification of how the MRSE is essential or nonessential subject matter.
     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims cover performance of the limitation in the mind or by pencil and paper and as a mathematical concept.
Claims 1, 11 and 16
Regarding step 1, claims 1, 11 and 16 are directed towards a method, engine and medium which are eligible statutory categories of invention under 101.  In paragraph [0029] of the specification, the engine is mentioned as including processors that execute non-transitory machine-readable media.  The examiner considers the engine to be a computer that includes processors executing non-transitory machine-readable media.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by one or more computing devices implementing a prediction engine, one or more pre-operative measurements of an eye”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “estimating, by the prediction engine based on the one or more pre-operative measurements of the eye, a post-operative anterior chamber depth (ACD) of an intraocular lens (IOL)”.  This limitation is determining a value for a post-operative ACD of an intraocular lens.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “estimating, by the prediction engine based on the one or more pre-operative measurements of the eye and the estimated post-operative ACD, a post-operative manifest refraction in spherical equivalent (MRSE) of the eye with the IOL implanted”.  This limitation is determining a value for a post-operative MRSE of an eye with an IOL implant.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “determining, by the prediction engine based on the estimated post-operative MRSE, whether the eye with the IOL implanted is likely to be in an emmetropia zone”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “re-estimating, by the prediction engine based on the emmetropia zone determining, the post-operative MRSE of the eye with the IOL implanted using an emmetropia zone prediction model or a non-emmetropia zone prediction model”.  This limitation is determining a value for a post-operative MRSE of an eye with an IOL implant.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “providing, by the prediction engine, the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye” amounts to extra-solution activity, where the results are provided to a user.  Also, this limitation amounts to merely indicating a field of use. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Further, claim 1 recites the additional element of a computing device. The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of providing, by the prediction engine, the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye reflect what the courts have described as indicating a field of use, see MPEP 2106.05(h).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 11
Regarding step 2A, prong 1, claim 11 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Regarding step 2A, prong 2, the limitation of “provide the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye” amounts to extra-solution activity, where the results are provided to a user.  Also, this limitation amounts to merely indicating a field of use. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Also, claim 11 recites the additional element of a processor. The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of provide the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye reflect what the courts have described as indicating a field of use, see MPEP 2106.05(h).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 16
Regarding step 2A, prong 1, claim 16 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Regarding step 2A, prong 2, the limitation of “providing, by the prediction engine, the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye” amounts to extra-solution activity, where the results are provided to a user.  Also, this limitation amounts to merely indicating a field of use. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Also, claim 16 recites the additional element of a processor and medium. The processor and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of providing, by the prediction engine, the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye reflect what the courts have described as indicating a field of use, see MPEP 2106.05(h).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 2, 12 and 17
Dependent claims 2, 12 and 17 recite “generating a first estimate using a geometric model of the eye; and updating the first estimate using a neural network-based prediction model”.  This limitation amounts to merely indicating a field of use, where a geometric model and a neural network are used. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.

Claim 3
Dependent claim 3 recites “wherein estimating the post-operative MRSE comprises using a ray-trace algorithm using a model of the eye to generate a first estimate of the post- operative MRSE”.  This limitation amounts to merely indicating a field of use, where a ray-trace algorithm and a model of the eye are used. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Claim 4
Dependent claim 4 recites “wherein estimating the post-operative MRSE further comprises correcting the first estimate of the post-operative MRSE using a neural network-based correction model”.  This limitation amounts to merely indicating a field of use, where a neural network is used. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Claims 5, 13 and 18
Dependent claims 5, 13 and 18 recite “wherein determining whether the eye with the IOL implanted is in the emmetropia zone comprises using a classifier and a receiver operator characteristic curve”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6, 14 and 19
Dependent claims 6, 14 and 19 recite “the emmetropia zone prediction model comprises a neural network; and the non-emmetropia zone prediction model comprises a neural network”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the pre-operative measurements of the eye include one or more of a group consisting of: a white-to-white diameter of a cornea of the eye; an average keratometry of the cornea; and an axial length of the eye.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 8, 15 and 20
Dependent claims 8, 15 and 20 recite “estimating and re-estimating a post-operative MRSE of a second IOL”.  This limitation is determining a value for a post-operative MRSE of an eye with an IOL implant.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
“and presenting the re-estimated post-operative MRSE of the IOL and the re-estimated post- operative MRSE of the second IOL to the user to aid the user in the selection of the IOL for implantation in the eye”.  This limitation amounts to extra-solution activity, where the results are provided to a user.  The limitation of presenting functions as a generic computer function, where the re-estimated post-operative MRSE of the IOL and the re-estimated post- operative MRSE of the second IOL are presented to the user.
“wherein the IOL and the second IOL have different IOL powers”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “determining one or more post-operative measurements of the eye with the IOL implanted; and updating, based on the one or more post-operative measurements of the eye, one or more models used by the prediction engine”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 10
Dependent claim 10 recites “estimating, by the prediction engine based on the one or more pre-operative measurements of the eye, a pre-operative ACD of a lens of the eye; and further estimating the post-operative ACD based on the estimated pre-operative ACD”.  This limitation is determining a value for a pre-operative ACD of a lens of the eye and a post-operative ACD.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over online reference Customized eye models for determining optimized intraocular lenses power written by Canovas et al. in view of Endo et al. (WO 2018/021561).

	With respect to claim 1, Canovas et al. discloses “A method” as [Canovas et al. (Pg. 1651, last paragraph, “In this work, we present, etc.,”)];
	“determining, by one or more computing devices implementing a prediction engine, one or more pre-operative measurements of an eye” as [Canovas et al. (Pg. 1652, sec. 2.1 IOL power calculation procedure, 1st paragraph, “In order to generate a prediction, etc.”, Pg. 1653, 4th paragraph, “The retina is placed at a distance corresponding to the axial length, etc.”)] Examiner’s interpretation: The phrase pre-operative measurements are not defined within the claims.  The examiner considers the axial length to be one or more pre-operative measurements of an eye, since the axial length is one of the measurements used in the placement of an intraocular lens;
	“estimating, by the prediction engine based on the one or more pre-operative measurements of the eye, a post-operative anterior chamber depth (ACD) of an intraocular lens (IOL)” as [Canovas et al. ((Pg. 1653, 2nd paragraph, “The particular geometry of the IOL, etc.”)];
	“estimating, by the prediction engine based on the one or more pre-operative measurements of the eye and the estimated post-operative ACD, a post-operative manifest refraction in spherical equivalent (MRSE) of the eye with the IOL implanted” as [Canovas et al. (Pg. 1653, 3rd – 4th paragraph, “If a spherical lens is used, the calculation is, etc.”)] Examiner’s interpretation: The examiner considers the refractive index to be the post-operative manifest refraction in spherical equivalent (MRSE), since the refractive index is an optical property used of the IOL;
“determining, by the prediction engine based on the estimated post-operative MRSE, whether the eye with the IOL implanted is likely to be in an emmetropia zone” as [Canovas et al. (Pg. 1655, 2nd – 3rd paragraph, “Figure 5 shows the differences for each subject, etc.”, Pg. 1656 1st paragraph, “Figure 7 presents similar, etc.”, Figs. 6 and 7)] Examiner’s interpretation: With the refractive state being 0.5D, it demonstrates that the IOL implanted is in an emmetropia zone. If the IOL is implanted in an ametropia zone, as shown in Fig. 6 of the Canovas et al. reference, there will be refractive errors.  See attachment of the definition of emmetropia and ametropia; 
“re-estimating, by the prediction engine based on the emmetropia zone determining, the post-operative MRSE of the eye with the IOL implanted using an emmetropia zone prediction model or a non-emmetropia zone prediction model” as [Canovas et al. (Pg. 1660, 2nd paragraph, “In order to evaluate the impact of a different IOL placement, etc.”, Pg. 1661, 1st paragraph, “In order to explore the impact of these differences in the, etc.”)] Examiner’s interpretation: The calculations are repeated in order to determine the different IOL placement predictions on the ray tracing procedure.  This demonstrates that the MRSE is re-estimated, since the refractive error is used in the determination as to whether the eyes are emmetropic or ammetropic; 
While Canovas et al. teaches re-estimating, by the prediction engine based on the emmetropia zone determining, the post-operative MRSE of the eye with the IOL implanted, Canovas et al. does not explicitly disclose “and providing, by the prediction engine, the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye”
Endo et al. discloses “and providing, by the prediction engine, the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye”. as [Endo et al. (Pg. 5, 2nd paragraph, “Note that the present apparatus may, etc.”, Pg. 11, 1st paragraph, “Subsequently, the IOL frequency calculation, etc.”, Pg. 17, 2nd paragraph, “In the present embodiment, as a method for calculating, etc.”)] Examiner’s interpretation: A presentation unit presents the selection information output by the mathematical model. The mathematical model is a neural network that has an input layer for inputting data and an output layer for generating data to be predicted.  Also, by repeating the input/output between adjacent layers, demonstrates that there is a re-estimate of the operative MRSE to a user, since the refraction is used in determining the IOL frequency;
Canovas et al. and Endo et al. are analogous art because they are from the same field endeavor of analyzing an intraocular lens to be inserted on an eye 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Canovas et al. of re-estimating, by the prediction engine based on the emmetropia zone determining, the post-operative MRSE of the eye with the IOL implanted by incorporating and providing, by the prediction engine, the re-estimated post-operative MRSE to a user to aid in selection of an IOL for implantation in the eye as taught by Endo et al. for the purpose of calculating an appropriate intraocular lens power.
The motivation for doing so would have been because Endo et al. teaches that by calculating an appropriate intraocular lens power, the ability to determine the frequency of an IOL to be inserted into an eye can be accomplished (Pg. 1, Technical Field).

With respect to claim 2, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above, and Canovas et al. further discloses “generating a first estimate using a geometric model of the eye” as [Canovas et al. (Pg. 1653, 2nd – 4th paragraph, “The particular geometry of the IOL, etc.”)];
Endo et al. discloses “and updating the first estimate using a neural network-based prediction model” as [Endo et al. (Pg. 11, 1st paragraph, “Subsequently, the IOL frequency calculation, etc.”, Pg. 11, 6th paragraph, “In the mathematical model 800 of this embodiment, etc.”)];
With respect to claim 3, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above, and Endo et al. further discloses “wherein estimating the post-operative MRSE comprises using a ray-trace algorithm using a model of the eye to generate a first estimate of the post- operative MRSE” as [Endo et al. (Pg. 17, 2nd paragraph, “In the present embodiment, as a method for calculating, etc.”)];
With respect to claim 4, the combination of Canovas et al. and Endo et al. discloses the method of claim 3 above, and Endo et al. further discloses “wherein estimating the post-operative MRSE further comprises correcting the first estimate of the post-operative MRSE using a neural network-based correction model” as [Endo et al. (Pg. 11, 1st paragraph, “Subsequently, the IOL frequency calculation, etc.”)] Examiner’s interpretation: The examiner considers the repeating of the input/output between adjacent layers as being the correcting of the first estimate of the post-operative MRSE, since the repeating is continued until final prediction data is output from the output layer;

With respect to claim 6, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above, and Endo et al. further discloses “wherein: the emmetropia zone prediction model comprises a neural network” as [Endo et al. (Pg. 11, 1st paragraph, “Subsequently, the IOL frequency calculation, etc.”)];
“and the non-emmetropia zone prediction model comprises a neural network” as [Endo et al. (Pg. 11, 4th paragraph, “Mathematical models in the neural network, etc.”)] Examiner’s interpretation: The examiner considers the error of the output of the mathematical model (neural network) as being the non-emmetropia zone prediction model, since a non-emmetropia zone, is the area where a person would have to eyeglasses or contacts, see attachment of definition of emmetropia.

With respect to claim 7, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above, and Canovas et al. further discloses “wherein the pre-operative measurements of the eye include one or more of a group consisting of: a white-to-white diameter of a cornea of the eye; an average keratometry of the cornea; 
“and an axial length of the eye” as [Canovas (Pg. 1652, sec. 2.1 IOL power calculation procedure, 1st paragraph, “In order to generate a prediction of the, etc.”)];

With respect to claim 8, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above, and Endo et al. further discloses “estimating and re-estimating a post-operative MRSE of a second IOL” as [Endo et al. (Pg. 16, 3rd paragraph, “In the above embodiment, the IOL fixed in, etc.”)];
“and presenting the re-estimated post-operative MRSE of the IOL and the re-estimated post- operative MRSE of the second IOL to the user to aid the user in the selection of the IOL for implantation in the eye” as [Endo et al. (Pg. 5, 2nd paragraph, “Note that the present apparatus may further include a presentation, etc.”)];
“wherein the IOL and the second IOL have different IOL powers” as [Endo et al. (Abstract, Pg. 6, 2nd paragraph, “Note that the arithmetic control unit may compare the sac diameter, etc.”)] Examiner’s interpretation: The examiner notes that the power of the IOL is calculated.  When the IOL is replaced, there is a new calculation for the power of the IOL to determine that the IOL is suitable for the insertion onto an eye;

With respect to claim 9, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above, and Canovas et al. further discloses “determining one or more post-operative measurements of the eye with the IOL implanted” as [Canovas (Pg. 1653, 3rd – 4th paragraph, “If a spherical lens is used, the calculation is performed, etc.”)] Examiner’s interpretation: The examiner considers the refractive index as being the one or more post-operative measurements, since the one or more post-operative measurements can be the post-operative MRSE, see paragraph [0049] of the specification;
“and updating, based on the one or more post-operative measurements of the eye, one or more models used by the prediction engine” as [Canovas et al. (Pg. 1660, 2nd paragraph, “It is important to note that because we are, etc.”)];

With respect to claim 10, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above, and Canovas et al. further discloses “estimating, by the prediction engine based on the one or more pre-operative measurements of the eye, a pre-operative ACD of a lens of the eye” as [Canovas et al. (Pg. 1653, 1st paragraph, “The prediction of the IOL position after the surgery, etc.”, Fig. 2)];
“and further estimating the post-operative ACD based on the estimated pre-operative ACD” as [Canovas et al. (Pg. 1653, 1st paragraph, “The prediction of the IOL position after the surgery, etc.”)];

With respect to claim 11, Endo et al. discloses “A prediction engine” as [Endo et al. (Pg. 17, 5th paragraph, “Note that the present embodiment is not limited to, etc.”)] Examiner’s interpretation: The examiner considers the prediction engine to be a computer, since the prediction engine includes processors executing non-transitory machine-readable media, see paragraph [0029] of the specification;
“one or more processors” as [Endo et al. (Pg. 11, last paragraph, “In the mathematical model 800 of this embodiment, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above are rejected using the same teachings

With respect to claims 12 and 14-15, the claims recite the same substantive limitations as claims 2, 6 and 8 and are rejected using the same teachings.

With respect to claim 16, Endo et al. discloses “A non-transitory machine-readable medium comprising a plurality of machine- readable instructions which when executed by one or more processors are adapted to cause the one or more processors to perform a method” as [Endo et al. (Pg. 17, 5th paragraph, “Note that the present embodiment is not limited to, etc.”)] Examiner’s interpretation: Having a computer and/or CPU demonstrates that there’s a medium, since a medium is embedded within a processor and a processor is embedded within a computer.
The other limitations of the claim recite the same substantive limitations as claim 1 above are rejected using the same teachings

With respect to claims 17 and 19-20, the claims recite the same substantive limitations as claims 2, 6 and 8 and are rejected using the same teachings.

Claim(s) 5, 13 and 18 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over online reference Customized eye models for determining optimized intraocular lenses power written by Canovas et al., Endo et al. (WO 2018/021561) in view of Morris et al. (WO 2013/059663).
With respect to claim 5, the combination of Canovas et al. and Endo et al. discloses the method of claim 1 above.
While the combination of Canovas et al. and Endo et al. teaches determining, by the prediction engine based on the estimated post-operative MRSE, whether the eye with the IOL implanted is likely to be in an emmetropia zone, Canovas et al. and Endo et al. do not expliclty disclose “wherein determining whether the eye with the IOL implanted is in the emmetropia zone comprises using a classifier and a receiver operator characteristic curve”
Morris et al. discloses “wherein determining whether the eye with the IOL implanted is in the emmetropia zone comprises using a classifier and a receiver operator characteristic curve” as [Morris et al. (paragraph [0053], Fig. 4)];
Canovas et al., Endo et al. Morris et al. are analogous art because they are from the same field endeavor of analyzing an intraocular lens to be inserted on an eye 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Canovas et al. of determining, by the prediction engine based on the estimated post-operative MRSE, whether the eye with the IOL implanted is likely to be in an emmetropia zone by incorporating wherein determining whether the eye with the IOL implanted is in the emmetropia zone comprises using a classifier and a receiver operator characteristic curve as taught by Morris et al. for the purpose of identify candidates suitable for receiving an intraocular lens.
The motivation for doing so would have been because Morris et al. teaches that by identifying candidates suitable for receiving an intraocular lens, the ability to estimate whether a patient can benefit from the an intraocular lens can be accomplished (Abstract).

With respect to claims 13 and 18, the claims recite the same substantive limitations as claim 5 and are rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Andino et al. (U.S. PGPub 2004/0246440) is a method for designing and making a customized ophthalmic lens, such as a contact lens or an intraocular lens, capable of correcting high-order aberrations of an eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147     

/AKASH SAXENA/Primary Examiner, Art Unit 2147